DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. The Miyashita reference still applies but in obviousness-type form as necessitated by amendment. Arguments directed to the anticipation of the claims are moot since no USC 102 rejections remain. Applicant’s arguments directed to the combination of Miyashita and Grant are moot since Grant is no longer used in the rejection. Claim 1 (which now has previous claim 4 incorporated) is rejected by Miyashita and Zhou. This combination has not been previously presented or addressed.
It should be noted, however, that the Office does not concur with Applicant’s position that using pure oxygen in Miyashita adds unnecessary complexity and cost. The use of pure oxygen is ubiquitous, easy, and inexpensive as it is readily, commercially available.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-10, 12, 13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US 3,909,446) in view of Zhou (US 2009/0095134 A1).
Regarding claims 1, 16, and 17, Miyashita discloses a process comprising: collecting blast furnace exhaust gas derived out from the top 13b of blast furnace 9B comprising CO2 and H2O and combining it with an intermediate (fuel) gas in preheating furnace 8B (column 9, lines 42-53) together with O2 such that a superstoichiometric oxidant-to-fuel ratio is present and all hydrocarbons are decomposed in a subsequent reformer 7B (column 11, lines 17-30); feeding the reformed (synthesis) gas and the oxidant surplus 12B and additional oxygen 16B to the blast furnace 9B and operating the blast furnace (column 9, line 57 to column 10, line 6). See Figure 2. Miyashita does not decarbonate the blast furnace exhaust. Miyashita discloses provide oxygen in the form of recycled top exhaust gas from and into the blast furnace but not the use of pure oxygen. Zhou—in an invention for a blast furnace process that recognizes reformation for producing hydrogen (paragraph 50)—discloses the use of pure oxygen as feed into the blast furnace so as to tremendously increase the blast furnace productivity (see abstract). It would have been obvious to one having ordinary skill in the art at the time of invention to supplement the oxidant supply to the blast furnace of Miyashita with pure oxygen to control oxygen ratios and elements present in the blast furnace and enhance productivity as suggested by Zhou.
Regarding claim 3, Miyashita discloses providing additional blast furnace gas 16B to the blast furnace along with the synthesis gas 12B (column 10, lines 1-6).
Regarding claims 6 and 18, Miyashita discloses providing the syngas to a lower shaft level of the blast furnace at above 1,100 °C (column 9, lines 48-57).
Regarding claims 7 and 8, Miyashita discloses modifying the stoichiometric ratios (column 8, lines 43-50). This would inherently modify temperatures. 
Regarding claim 9, Miyashita discloses providing auxiliary fuel 10B to the blast furnace (see Figure 2).
Regarding claims 10, 12, and 13, Miyashita discloses a hot air furnace 15B heated by blast furnace gas to create a waste gas for providing heat to the system (column 9, line 65 to column 10, lines 6).
Regarding claim 15, Miyashita disclose producing waste gas from the furnace 15B (see dashed arrow in Figure 2) but not what is done with it. Considering that Miyashita discloses multiple reformers with multiples recycle means between the components of the invention, it would have been obvious to one having ordinary skill in the art at the time of invention to utilize the off-gas from furnace 15B within the reformer of the system of Miyashita to generate further usable product to increase efficiency.
Regarding claims 19 and 20, Miyashita discloses adjusting the ratio of blast furnace gas and intermediate gas to change CO2 and/or H2O concentration (column 5, line 63 to column 6, line 16).

Claims 5, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita and Zhou as applied to claims 1 and 10 above, and further in view of Lanyi (US 2010/0146982 A1).
Regarding claim 5, Miyashita fails to disclose providing oxygen at less than 100 °C. Lanyi—in an invention for a blast furnace system that recycling top gas—discloses provided air at ambient temperature because it requires less energy to balance stoichiometric ratios (paragraph 114). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize oxygen at ambient temperature in Miyashita because it is effective at control stoichiometric ratios without required further energy input into the system as suggested by Lanyi.
Regarding claim 11, Lanyi discloses condensing water from the top gas (paragraph 59).
Regarding claim 14, Lanyi disclose CO2 capture and sequesterization from exhaust gas to increase O2 content (paragraph 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725